      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

WAYNE J. MALONE, JR.,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                     19-cv-891-wmc
HOOGLAND FOODS, LLC, dba
MARCO’S PIZZA,

                            Defendant.


       Plaintiff Wayne Malone, Jr., brought this Title VII sexual harassment and

retaliation suit against his former employer, defendant Hoogland Foods, LLC

(“Hoogland”). Hoogland has now moved to compel arbitration of plaintiff’s claims. (Dkt.

#6.) Plaintiff contests this motion, arguing that no arbitration agreement was ever offered

to Malone nor accepted by him. For the reasons discussed below, the court concludes that

plaintiff has established a disputed issue of material fact as to whether an arbitration

agreement was formed between the parties. Accordingly, the court will deny defendant’s

motion to compel arbitration and schedule a trial to determine the issue of arbitrability.



                                     BACKGROUND

       Beginning in 2017, plaintiff Wayne Malone, Jr., was employed as a delivery driver

at a Hoogland restaurant located in Wisconsin Rapids, Wisconsin, and doing business as

“Marco’s Pizza.” According to defendant, Malone entered into an arbitration agreement

as a condition of his employment with Hoogland. (Def.’s Br. (dkt. #7) 1.) As proof,

defendant produced an affidavit from Shanna Hubert, Hoogland’s Director of Personnel

and Development. (See Hubert Decl. (dkt. #7-1).) Hubert states that an employee’s
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 2 of 15




completion of “onboarding paperwork” is a mandatory condition of employment with

Hoogland, and includes the execution of the arbitration agreement. (Id. ¶ 5.)

       More specifically, Hubert explains that onboarding paperwork is completed by

logging into the Hoogland intranet through the point of sale terminal located at the store.

(Id. ¶ 6.) To access the intranet, the employee enters his or her assigned, unique User ID

or Employee Identification Number (“EIN”) and personal password. (Id.) Upon initially

logging onto the intranet, the employee is presented with an arbitration agreement, which

an employee may sign electronically by (1) scrolling through the agreement, (2) clicking “I

Agree,” and (3) entering his or her EIN and personal password. (Id. ¶¶ 7-8.) These actions

then generate an electronic signature, which is presented in the form as the employee’s

User ID. (Id. ¶ 11.) Moreover, Hoogland keeps records of executed arbitration agreements

in the course of its regularly conducted business activity. (Id. ¶ 12.)

       Hubert further represents that on November 5, 2019, she directed a colleague to

conduct a search for Malone’s arbitration agreement. (Id. ¶ 15.) According to Hubert,

that search produced a two-page arbitration agreement electronically signed by Malone

and dated September 10, 2017, a “true and correct copy” of which is attached to Hubert’s

affidavit. (Hubert Decl. ¶ 16 & Ex. A (dkt. #7-1) (“Arbitration Agreement”) 6-9.) The

attached exhibit includes the following at the top of the form:




(Arbitration Agreement at 7.) And at the bottom of the form, the exhibit displays the


                                              2
       Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 3 of 15




following:




(Id. at 9.)

       In response, plaintiff produced an affidavit from Malone describing his hiring and

onboarding experience. (Malone Decl. (dkt. #10).) Malone represents that he applied for

a job with Marco’s Pizza in early September of 2017. (Id. ¶ 3.) After being interviewed

by General Manager Brooke Tristan and District Manager Jackie Steele, Steele told Malone

that he was hired and asked him to come in on September 10, 2017, for his first day of

work, during which he would be asked to complete paperwork and begin orientation. (Id.

¶ 3.) In accordance with these instructions, Malone arrived at Marco’s Pizza on September

10, 2017, and Tristan directed him to a computer terminal to complete the paperwork.

(Id. ¶ 4.)

       According to Malone, Tristan then stood in front of the computer screen, while

Malone stood next to her. (Id.) At the time, the store was busy, with delivery drivers

coming into the area by the computer terminal to pick up and bag pizzas for delivery. (Id.

¶ 7.) While Tristan worked on the paperwork at the computer, Malone reports being

distracted by all the activity in the store and observing what the other employees were

doing. (Id.) Malone also recalled that: (1) Tristan seemed mad about having do go

through the paperwork; (2) she told Malone that District Manager Steele was supposed to

do it; and (3) he felt pressure to get through the paperwork quickly. (Id. ¶ 8.) Malone says




                                             3
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 4 of 15




that he also had to review the orientation videos and pass some tests before he could start

working. (Id.)

       During this process, Malone acknowledges Tristan explained that a User ID and

password had to be set up for him to get started on the paperwork, and she then slid the

keyboard to Malone and told him to enter his email address and a password. (Id. ¶ 9.)

Tristan also asked Malone some questions, such as how many tax deductions he was

claiming and whether he had received an employee handbook, and he answered them. (Id.

¶ 10.) After answering her questions, Malone avers that Tristan quickly scrolled through

a lot of reading material on the computer screen, clicked on several items, and entered

information. (Id. ¶ 11.)

       At least once after Malone created his password, he also acknowledges that Tristan

slid the keyboard toward him and told him to type in his password, which he did. (Id. ¶

13.) However, Malone maintains that: (1) he did not see what was on the computer screen

in doing so; (2) Tristan did not tell him why he had to type in his password; and (3) she

did not tell him that he was signing electronically or agreeing to anything. (Id.) In

particular, Malone avers that he never entered his User ID or EIN into the computer; and

other than initially entering his email and password, and again entering his password when

prompted by Tristan, he did not personally enter anything into the computer nor did he

click on anything. (Id. ¶¶ 12, 14.) Malone further avers that neither Tristan nor any other

Hoogland employee ever told him to read any of the material Tristan scrolled through on

the computer, said anything to him about arbitration or the arbitration agreement, or

showed him the arbitration agreement. (Id. ¶¶ 16, 17.)


                                            4
       Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 5 of 15




       Finally, plaintiff produced an affidavit from Malone’s attorney, Amy Scarr,

representing that at various points beginning in June of 2018, she requested Malone’s

employment records from Hoogland pursuant to Wis. Stat. § 103.13. (Scarr Decl. (dkt.

#11) ¶¶ 1-12.) Attorney Scarr explains that Hoogland did not produce the arbitration

agreement until after this lawsuit was filed in federal court in November of 2019. (Id. ¶

18.)



                                         OPINION

       The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., “requires judicial

enforcement of a wide range of written arbitration agreements.” Circuit City Stores, Inc. v.

Adams, 532 U.S. 105, 111 (2001). Specifically, “[e]mployment contracts, except for those

covering workers engaged in transportation, are covered by the FAA,” EEOC v. Waffle

House, Inc., 534 U.S. 279, 289 (2002), and Title VII claims are subject to pre-dispute

arbitration agreements. Koveleskie v. SBC Capital Markets, Inc., 167 F.3d 361, 365 (7th Cir.

1999). Moreover, once a district court is satisfied that the parties agreed to arbitrate, it

must promptly compel arbitration. Tinder v. Pinkerton Sec., 305 F.3d 728, 735 (7th Cir.

2002) (citing 9 U.S.C. § 4).

       Still, “before referring a dispute to an arbitrator, the court determines whether a

valid arbitration agreement exists.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S.

Ct. 524, 530 (2019) (citing 9 U.S.C. § 2). Further, if the court finds that there is a factual

dispute as to whether an agreement for arbitration exists, the FAA provides “shall proceed

to trial” of that question. 9 U.S.C. § 4; Scheurer v. Fromm Family Foods LLC, 863 F.3d 748,

751 (7th Cir. 2017).
                                              5
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 6 of 15




       In reviewing a motion to compel arbitration, courts apply a standard similar to that

used at summary judgment: all evidence and inferences are to be viewed in a light most

favorable to the non-movant. See id.; Moorman v. Charter Commc'ns, Inc., No. 18-CV-820-

WMC, 2019 WL 1930116, at *1 (W.D. Wis. May 1, 2019). Moreover, “[t]he party

opposing arbitration must identify a triable issue of fact concerning the existence of the

agreement in order to obtain a trial on the merits of the contract.” Tinder, 305 F.3d at 735

(citing Saturday Evening Post Co. v. Rumbleseat Press, Inc., 816 F.2d 1191, 1196 (7th Cir.

1987)).

       In its motion to compel arbitration of plaintiff’s Title VII claims, defendant

contends that the parties entered into a binding agreement that plaintiff’s claims be

submitted to arbitration. (Def.’s Br. (dkt. #7) 1.) Plaintiff opposes this motion, arguing

that no arbitration agreement was formed because there was no offer or acceptance of the

agreement. (Pl.’s Opp’n (dkt. #9) 1.)1 In reply, defendant maintains that plaintiff’s

proffered evidence and argument does not create a dispute of material fact as to the

existence of the arbitration agreement, meaning that arbitration on the parties’ underlying

dispute is legally required. (Def.’s Reply (dkt. #12) 1-2.)

       “Whether a binding arbitration agreement exists is determined under principles of

state contract law.” Tinder, 305 F.3d at 733 (citing 9 U.S.C. § 2; First Options of Chicago,

Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). Here, all relevant events occurred in Wisconsin,




1
  In the alternative, plaintiff requests that the court stay rather than dismiss the case pending
arbitration. (Id. 14-16.)

                                               6
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 7 of 15




and Wisconsin contract law controls. Id. (citing Michalski v. Circuit City Stores, Inc., 177

F.3d 634, 636 (7th Cir. 1999)).

       Under Wisconsin law, a valid contract must be supported by an offer, acceptance,

and consideration. Runzheimer Int’l, Ltd. v. Friedlen, 2015 WI 45, ¶ 20, 362 Wis. 2d 100,

862 N.W.2d 879. “An offer is the manifestation of [a] willingness to enter into a bargain,

so made as to justify another person in understanding that his assent to that bargain is

invited and will conclude it.” Vill. of McFarland v. Town of Dunn, 82 Wis. 2d 469, 474, 263

N.W.2d 167 (1978) (quoting Restatement 2d of Contracts § 24 (1973)). Acceptance is

the manifestation of assent to the offer. Hoffman v. Ralston Purina Co., 86 Wis. 2d 445,

454, 273 N.W.2d 214 (1979). Finally, consideration is “a detriment incurred by the

promisee or a benefit received by the promisor at the request of the promisor.” First

Wisconsin Nat. Bank of Milwaukee v. Oby, 52 Wis. 2d 1, 5, 188 N.W.2d 454 (1971).

       “The existence of an offer and acceptance are mutual expressions of assent.”

McLellan v. Charly, 2008 WI App 126, ¶ 37, 313 Wis. 2d 623, 758 N.W.2d 94 (quoting

Gustafson v. Physicians Insurance Co., 223 Wis. 2d 164, 173, 588 N.W.2d 363 (Ct. App.

1998)). However, mutual assent “does not mean that parties must subjectively agree to

the same interpretation at the time of contracting.” Management Computer Serv., Inc. v.

Hawkins, Ash, Baptie & Co., 206 Wis.2d 158, 178, 557 N.W.2d 67 (1996). Thus, in

construing a contract, the court’s role is to determine “not necessarily what [the parties]

intended to agree to, but what, in a legal sense, they did agree to, as evidenced by the

language they saw fit to use.” Marion v. Orson's Camera Centers, Inc., 29 Wis. 2d 339, 345,

138 N.W.2d 733 (1966).


                                             7
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 8 of 15




I.     Offer

       Plaintiff first argues that no arbitration agreement exists because Hoogland did not

offer an arbitration agreement to Malone. (Pl.’s Opp’n (dkt. #9) 8.) Indeed, Malone avers

that no Hoogland employee ever mentioned arbitration, the arbitration agreement, the

terms of that agreement; nor did anyone at Hoogland ever show him the agreement, have

him read it, or give him a copy of the agreement. (Id.) Defendant counters that Hoogland

offers the terms of the arbitration agreement as a matter of course during any employee

onboarding process, and Malone’s claimed failure to read the terms of the agreement does

not mean that an offer was not communicated. (Def.’s Reply (dkt. #12) 2-3.)

       As a general matter, Malone need not have been specifically aware of the arbitration

agreement or its terms in order for a valid offer to have been made by Hoogland. As

discussed above, mutual assent does not require that the parties subjectively intended to

agree to the same thing. Management Computer Serv., Inc., 206 Wis. 2d at 178. A corollary

of this principle is that: “An offeree, knowing that an offer has been made to him, need

not know all its terms. Knowing that an offer has been made, he can accept without

investigation of the exact terms, either intentionally or by words or conduct creating an

unintended appearance of intention to accept.” Restatement 2d, § 23 cmt. e. Relatedly,

defendant is also correct that a party’s “[f]ailure to read a contract before signing it will

generally not affect its validity.” State Farm Fire & Cas. Co. v. Home Ins. Co., 88 Wis. 2d

124, 129, 276 N.W.2d 349 (Ct. App. 1979) (citing Standard Mfg. Co. v. Slot, 121 Wis. 14,

24, 98 N.W. 923 (1904); 17 Am. Jur. 2d Contracts § 149 (1964)).




                                             8
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 9 of 15




       Nevertheless, plaintiff has demonstrated that a genuine dispute of material fact as

to whether Hoogland actually communicated an offer during Malone’s onboarding process.

To be sure, there can be no reasonable dispute that at some point Hoogland made a general

offer of employment to Malone. On the facts presented, however, Hoogland arguably

failed to communicate to Malone that the onboarding paperwork contained terms

modifying its general employment offer, much less specifically contained an agreement to

arbitrate any employment dispute.

       On the contrary, if Malone is believed, in her haste, Tristan did not follow the

formal onboarding process by failing to place the computer screen in front of Malone,

giving him a meaningful opportunity to consider the written terms of his agreement,

including it being conditioned an entering into an arbitration agreement. See Vill. Of

McFarland, 82 Wis. 2d at 474 (“An offer is the manifestation of willingness to enter into a

bargain, so made as to justify another person in understanding that his assent to that

bargain is invited and will conclude it.”); 1 Williston on Contracts § 4:16 (4th ed.) (“As a

general principle, an offeree cannot actually assent to an offer unless the offeree knows of

its existence.”). See also Williams v. Gen. Elec., 13 F. Supp. 3d 1176, 1184 (N.D. Ala. 2014)

(finding that no arbitration agreement existed because employer did not communicate offer

of arbitration provision to employee); Owen v. MBPXL Corp., 173 F. Supp. 2d 905, 923

(N.D. Iowa 2001) (same); Stepp v. NCR Corp., 494 F.Supp.2d 826 (S.D. Ohio 2007)

(genuine issue of fact existed regarding whether offer of arbitration agreement was

communicated to plaintiff).




                                             9
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 10 of 15




         Defendant counters that: Malone admits to knowing that there was “a lot of reading

material on the computer screen”; and Malone does not claim that he was prevented from

asking questions about the material. (Def.’s Reply (dkt. #12) 2 (quoting Malone Dec.

(dkt. #10) ¶ 11).) This evidence does arguably support defendant’s position that an offer

of the arbitration agreement was made and Malone simply chose not to read its terms.

However, that Malone saw reading material on a screen does not conclusively demonstrate

that Hoogland manifested a willingness to enter into a bargain. Because plaintiff has

demonstrated that a factual dispute exists regarding the existence of an offer, this question

must be resolved by a trial.



   II.      Acceptance

         Plaintiff also argues that even if meaningfully offered, Malone did not manifest

acceptance of the arbitration agreement. Certainly, defendant has produced a document

that at least facially appears to be an Arbitration Agreement electronically signed by

Malone, which is strong evidence in its favor: “the fact that a party has signed a contract

creates a strong presumption that the party has assented to the terms of the agreement.”

17A Am. Jur. 2d Contracts § 172. As noted above, even if a party fails to read a contract

before signing it, that generally does not affect its validity. See State Farm Fire & Cas. Co.,

88 Wis. 2d at 129. Indeed, the Wisconsin Supreme Court has said that “[a] person signing

a document has a duty to read it and know the contents of the writing.” Richards v. Richards,

181 Wis. 2d 1007, 1017, 513 N.W.2d 118 (1994) (emphasis added).

         These same rules apply to electronic signatures under Wis. Stat. § 137.15(1), which

provides that a signature may not be denied legal effect just because it is in electronic form.
                                              10
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 11 of 15




An electronic signature “is attributable to a person if the . . . electronic signature was

created by the act of the person.” Wis. Stat. § 137.17(1). This still leaves the question as

to whether the electronic signature on the Arbitration Agreement was created by Malone,

and the answer to that question “may be shown in any manner, including the efficacy of

any security procedure applied to determine the person to which the electronic record or

electronic signature was attributable.” Id. Moreover, the effect of an electronic signature

“is determined from the context and surrounding circumstances at the time of its creation,

execution, or adoption, including the parties' agreement, if any, and otherwise as provided

by law.” Wis. Stat. § 137.17(2).

       Plaintiff has produced evidence that creates a reasonable doubt as to whether

Malone did in fact sign the agreement proffered by defendant. On the arbitration form,

the following appears in the field for electronic signature at the start of the document:

“WAYNEMALONE4788.” (Hubert Decl., Ex. A (dkt. #7-1) 7.) Similarly, at the end of

the document “WAYNEMALONE4788” appears in the field for “Employee Electronic

Signature.” (Id. at 9.)2 The parties agree that “WAYNEMALONE4788” is Malone’s User

ID, yet Malone specifically testified in his affidavit that he never entered his User ID into

the computer during the paperwork process, much less authorized Tristan to do so on his

behalf. (Malone Decl. (dkt. #10) ¶¶ 9, 12.)




2
  Plaintiff also argues that because the “signature” at the top of the document is in italics, while the
“signature” at the bottom is not, this creates a reasonable inference that the non-italicized one is
not actually a signature but rather just his User ID. But the court is not persuaded that any
reasonable inference can be drawn from the difference in fonts.

                                                  11
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 12 of 15




       Defendant responds merely by pointing to Hubert’s declaration, which represents

that as a matter of ordinary practice, to sign the arbitration agreement electronically, an

employee would have to scroll through the agreement, click “I agree,” and enter his EIN

and personal password. (Hubert Decl. (dkt. #7-1) ¶ 8.) According to defendant, the

electronic signature then presents as the employee’s User ID, even if the employee never

specifically typed it.    (Id. ¶ 11.)     Accordingly, defendant suggests that Malone’s

representation that he only typed in his password is consistent with its argument that the

electronic signature was “created by the act” of Malone and attributable to him. See Wis.

Stat. § 137.17(1).

       However, as discussed, the question as to whether Malone created that signature is

open to dispute, particularly since he claims Tristan departed from Hoogland’s own

“security procedure” under Wis. Stat. § 137.17(1) by entering it herself, as does the

question of the effect of the electronic signature, which must be “determined from the

context and surrounding circumstances at the time of its creation.” Wis. Stat. § 137.17(2).

Moreover, the comments to the Uniform Electronic Transactions Act, on which Wis. Stat.

§ 137.17 is based, provide that, at least in a click-through transaction, an “intent to ‘sign’”

is relevant to determining the existence of an electronic signature. See Unif. Electronic

Transactions Act § 9, cmt. 5. Here, Malone states that he only typed in his password as

Tristan directed without ever being shown or seeing what was on the screen. Even if that

act did result in the generation of his username in the “electronic signature field,” given

the hurried manner of its presentment and the context of his act, Malone’s actual “intent

to sign” is open to reasonable dispute.


                                              12
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 13 of 15




          Finally, even if Malone’s act of typing his password did create a signature, that alone

is not enough to establish acceptance of a contract. Although a party who signs a contract

creates a presumption of acceptance even if he has failed to read the contract, 17A Am.

Jur. 2d Contracts § 172, this proposition “is qualified by the principle that he who signs a

document reasonably believing it is something quite different than it is cannot be bound

to the terms of the document.” Operating Engineers Pension Tr. v. Gilliam, 737 F.2d 1501,

1504 (9th Cir. 1984) (citing Chandler v. Aero Mayflower Transit Co., 374 F.2d 129, 136 (4th

Cir. 1967); Reid v. Landon, 166 Cal.App.2d 476, 333 P.2d 432 (1958); J. Calamari & J.

Perillo, Contracts 332 (2d ed. 1977); 1 Williston on Contracts § 95A (3d ed. 1957)). Here,

plaintiff argues that Malone did not know that he was signing an arbitration agreement

when he entered in his password because Tristan never explained it to him nor gave him a

meaningful opportunity to not read the document. At this stage the court must consider

the evidence in the light most favorable to Malone, and so viewed, he has at least created

an issue of fact as to whether he signed the arbitration agreement under a reasonable

misapprehension of the nature of the document.



   III.      Consideration

          Plaintiff argues separately that the document being offered as the Arbitration

Agreement does not reflect Malone’s signature or assent based on speculation that the

document was not created until long after his employment began and, indeed, after

plaintiff filed suit in federal court. (Pl.’s Opp’n (dkt. #9) 12.) Specifically, plaintiff claims

that Hoogland did not produce that document until November of 2019, despite numerous

earlier requests to produce all of Malone’s employment records. Thus, plaintiff argues that:
                                                13
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 14 of 15




“One could reasonably infer that Hoogland did not send plaintiff counsel a copy of the

Arbitration Agreement (dkt. # 8-1) before she filed Malone’s Complaint in this action

because it did not exist. One could also reasonably infer that Hoogland created the

Arbitration Agreement after it learned of Malone’s federal court Complaint.” (Id. at 14.)

Defendant counters that Malone never actually requested a copy of the arbitration

agreement, pointing out that his attorney asked for documents under Wis. Stat. § 103.13,

which merely requires an employer to permit an employee to inspect certain personnel

documents. (Def.’s Reply (dkt. #12) 4.) In particular, defendant argues that statute does

not include agreements between an employer and employee such as an arbitration

agreement. (Id.)

       Even considering this evidence in the light most favorable to plaintiff, the court is

not persuaded that Hoogland’s late production of the arbitration agreement raises a

reasonable inference that it was manufactured after plaintiff’s federal lawsuit, at least

absent more.     Because plaintiff has demonstrated that other, triable disputes exist,

however, the court will not at this point preclude plaintiff from pursuing this theory. 3



3
  Other than the proffered document which defendant contends is the signed Arbitration
Agreement, and its general business practices, defendant has produced no other evidence indicating
that Malone assented to arbitration. If the terms had provided that Malone, by working at
Hoogland, assented to be bound by the arbitration agreement then his conduct in continuing to
work at Hoogland may well have evinced acceptance and consideration. See Tinder, 305 F.3d at
734 (applying Wisconsin law to conclude that a binding contract was created when an employee
remained on the job after her employer communicated an arbitration agreement that provided
expressly that employees who remained employed agreed to submit their claims to arbitration).
However, the contract contains no such terms. Instead, it provides that the agreement “covers the
Company and all employees who sign the Agreement.            If you decide not to enter into this
Agreement, then neither you nor the Company will be bound to each other by the terms of this
Agreement.” (Hubert Decl., Ex. A (dkt. #7-1) 2.) Thus, at least by the terms of the agreement,
Malone’s continued employment at Hoogland would not appear to represent consideration for the

                                               14
      Case: 3:19-cv-00891-wmc Document #: 17 Filed: 10/21/20 Page 15 of 15




       In sum, because plaintiff has demonstrated that there is a genuine dispute of fact

regarding whether an arbitration agreement exists between the parties, the court will deny

defendant’s motion to compel arbitration. Pursuant to Section 4 of the FAA, the court

will refer to trial questions as to whether the arbitration agreement was offered by

Hoogland and whether Malone accepted this offer. Further, as requested by plaintiff, the

court will permit limited discovery regarding only the issue of the formation of the

arbitration agreement. See Deputy v. Lehman Bros., 345 F.3d 494, 511 (7th Cir. 2003)

(where issue of existence of arbitration agreement is referred to trial under section 4 of the

FAA, parties are permitted limited discovery).



                                             ORDER

       IT IS ORDERED that:

       1) Defendant’s motion to compel arbitration (dkt. #6) is DENIED.

       2) On October 30, 2020, at 2:00 p.m., the court will hold a zoom conference with
          the parties’ counsel to discuss the scheduling and procedures for an expedited
          trial on the existence of the Arbitration Agreement.

       3) On or before October 28, 2020, the parties are to meet and confer and file a
          joint pretrial conference report or, if unable to agree, separate reports
          consistent with local procedures.

       Entered this 21st day of October, 2020.

                                              BY THE COURT:
                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge



contract. And, unlike in Tinder, there is a factual dispute here over whether the terms were actually
communicated.

                                                15
